Title: Thomas Jefferson to William J. Coffee, 6 October 1818
From: Jefferson, Thomas
To: Coffee, William John


          
            Dear Sir
            Monticello
Oct. 6. 18.
          
          I recieved last night your favor of Sep. 26. the boxes which were the subject of it had been sent off about 3. weeks to the care of Capt Peyton of Richmond to be forwarded to you. until that date the state of the river had been such as that no boat could pass down it. hoping you will have recieved them safely before this gets to hand, I pray you to accept the assurance of my great esteem & respect
          
            Th: Jefferson
          
        